JUDGMENT
The Court has received a certified copy of the Supreme Court’s judgment in this case. That judgment reverses this Court’s judgment and remands the matter for further proceeding consistent with the Supreme Court’s opinion.
The Court has carefully reviewed the opinion, together with the Supreme Court’s judgment, — U.S. -, 108 S.Ct. 562, 98 L.Ed.2d 592, and it is hereby ordered that this Court's judgment of July 7, 1986, 795 F.2d 1368, is vacated. It is further ordered that the judgment of the United States District Court for the Eastern District of Missouri is affirmed.